Citation Nr: 0025878	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  97-33 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiac disorder, 
diagnosed as sick sinus node syndrome with Wenckebach second 
degree AV block and pacemaker implant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1986.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1997, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for a cardiac disorder, diagnosed as sick sinus node syndrome 
with Wenckebach second degree AV block and pacemaker implant.  
The veteran subsequently perfected an appeal of that 
decision.  A hearing on this claim was held in Washington, 
D.C., on July 18, 2000, before Jeff Martin, who is a member 
of the Board and was designated by the chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

In a February 1999 Board decision, this case was remanded to 
the RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is competent evidence of record relating the 
veteran's cardiac disorder, diagnosed as sick sinus node 
syndrome with Wenckebach second degree AV block and pacemaker 
implant, to his period of active service.




CONCLUSION OF LAW

A cardiac disorder, diagnosed as sick sinus node syndrome 
with Wenckebach second degree AV block and pacemaker implant 
was incurred during active service.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been associated 
with his claims folder, are available.  The Board accordingly 
finds that all relevant evidence has been properly developed, 
and that the duty to assist in this case has been satisfied.  
38 U.S.C.A. § 5107(a).

Under pertinent law and VA regulations, service connection 
may be granted if the facts, shown by the evidence, establish 
that a condition resulting in disability was incurred in 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.306 (1999).  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. §§ 3.303(a).  Each disabling condition shown by the 
service records must be considered on the basis of the 
places, types and circumstances of the veteran's active 
service period, as shown by service records, the official 
history of each organization in which he served, his medical 
records and all pertinent and lay evidence.  Id.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  Id.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, etc., in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, etc., first shown as a 
clear-cut clinical entity, at some later date.  Id.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
service discharge is required to support the claim.  Id.  The 
nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  Service connection may also be granted  for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes  that the 
disease was incurred in service.  38 C.F.R. §  3.303(d) 
(1999).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, the veteran is entitled to the benefit of all 
reasonable doubt arising from the evidence.  38 C.F.R. 
§ 3.102 (1999).

In the present case, the veteran testified at his July 2000 
hearing before a member of the Board that he first noticed a 
change in his heartbeat in approximately 1982 while on active 
duty.  He had obtained a heart monitor to use while 
exercising to ensure he reached his target heart rate while 
training, and noted that on several occasions during exercise 
his heart rate would drop from the target rate of 
approximately 130-40 to 70, and then would go back up, and 
that occasionally it would increase to 230 or so, and then go 
back down.  He also testified that while he had 
electrocardiograms (EKG) performed in service, they were 
performed while he was at rest and not during exercise, and 
that his irregular heart rate was not detectable during rest.  
He further testified that he did not bring it to the 
attention of military physicians because he did not think it 
was a problem and believed for some time that there was a 
malfunction in his heart monitor.  Also of record is a May 
1999 statement by the veteran's wife who asserts that she 
recalls that the veteran began wearing a heart monitor in 
1982 while exercising, and that at this time he reported that 
his heart rate would drop in half and then return to the 
exercise rate.  

Service medical records confirm that his EKG's taken in 
service do not show any irregularity, and that no treatment 
for a cardiac disorder was noted in service and no heart 
disorder was indicated at discharge.  Review of the post-
service medical evidence shows that the veteran was first 
seen for his heart condition in approximately 1995-96 and was 
diagnosed with sick sinus node syndrome with Wenckebach 
second degree AV heart block, and a pacemaker was implanted 
in June 1996.  A February 1996 statement from Dr. G., the 
Chief of the Division of Cardiology at Georgetown Hospital, 
notes that the veteran's resting EKG was normal, but 
monitoring his cardiac rhythm during a period of exercise 
manifested the change in his heart rate from 130 beats per 
minute to 70 beats due to periods of intermittent Wenckebach 
AV block.  

In an October 1997 statement of record, Dr. S., another 
cardiologist from Georgetown University who treated the 
veteran, stated that it was "difficult to say with 
certainty" whether the veteran's reports of irregular heart 
rates in 1982 were the "early signs of conduction system 
disease, but [the incidents in 1982] certainly may have 
[been]."  He also noted that cardiac electrical disease was 
a progressive process over many years.  In September 1999, 
the veteran was given a heart examination by a VA examiner.  
The veteran related his instances of irregular heart rates in 
1982 and the history of his current disability.  After 
examining the veteran, the VA physician opined that "it is 
entirely possible that the beginning [of the veteran's 
current cardiac disorder] dates back to 1982 and beyond."  
He added that the condition was progressive and that most 
persons so diagnosed ended up with a pacemaker eventually.  
He also stated that, "the most likely date of onset is in 
1982, or in the several years beyond."

Considering the evidence of record, the Board finds that the 
veteran has satisfied the criteria for entitlement to service 
connection for his cardiac disorder.  Initially, the Board 
finds that the statements by the veteran and his wife 
regarding the irregularity in his heart rate beginning in 
1982 are credible.  The Board further finds that he is 
competent to note the readings on an exercise heart monitor 
as these readings do not constitute a diagnosis, just a 
symptom.  Moreover, there is no evidence of record 
contradicting this date of onset.  Additionally, the veteran 
is competent to relate the continuity of symptomatology from 
1982 to the time he was diagnosed with a cardiac condition.  
As for the normal EKG results in service, the Board notes 
that the medical evidence of record indicates that the 
veteran's condition was not present on EKG's taken while he 
was at rest.  As shown in the February 1996 statement by Dr. 
G., the veteran's EKG results at rest were normal, and it was 
not until his exercise test that his irregular heart rate and 
current cardiac condition were revealed.  Therefore, the in 
service EKG's, while normal, do not preclude a conclusion 
that his condition had its onset in service.  

With regard to a medical nexus, the evidence shows that both 
a private cardiologist and a VA physician have acknowledged 
that the veteran's cardiac condition is progressive and could 
have had it's onset in 1982.  In fact, the VA examiner states 
that 1982 is the most likely date of onset, given the 
veteran's credible reports of his irregular heart rates at 
that time.  These statements provide medical evidence of a 
connection between the veteran's continuity of symptomatology 
- his observed irregular heart rates from 1982 - and his 
current cardiac disorder.  Accordingly, as just discussed, he 
has satisfied the criteria for entitlement to service 
connection for sick sinus node syndrome with Wenckebach 
second degree AV block and pacemaker implant and his claim 
therefor is granted.


ORDER

Entitlement to service connection for a cardiac disorder, 
diagnosed as sick sinus node syndrome with Wenckebach second 
degree AV block and pacemaker implant is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


